PER CURIAM:
Geraldine Talley Hobby appeals from the district court’s orders: (1) dismissing as moot her appeal from the bankruptcy court’s order, and (2) denying her motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Beneficial Mortgage Co. v. Hobby, No. CA-05-110 (E.D.Va. Aug. 11, 2005). We grant Hobby’s motions to amend and file her informal brief out of time and deny Hobby’s motions for a transcript at government expense, for a stay pending appeal, and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED